Title: From George Washington to Lieutenant Colonel John Taylor, 12 August 1779
From: Washington, George
To: Taylor, John


        
          Sir,
          West-point Augt 12th 79.
        
        Your favor of the 7th came to my hands about an hour ago by Mr Garrison with whom I have had a good deal of conversation and think his scheme, if it can be brought to bear, is a very good one—He will relate to you the substance of our discourse, which will save me a recital of it. I have only to request the favor of you to give it yr aid and that you will be so good as to fix a compensation (reasonable & just) to the services of the Parties who become the instruments of this intelligence. With esteem & regard I am Sir Yr most Obedt Sert
        
          Go: Washington
        
      